ORDER

PER CURIAM.
Defendant, Walter Eden, appeals from his convictions in the Circuit Court of the City of St. Louis on one count of first-degree murder, Sec. 565.020 RSMo. (1986), and one count of armed criminal action, Sec. 571.015 RSMo. (1986), and from the denial of his Rule 29.15 motion.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, we have furnished the parties with a memorandum opinion setting forth the facts and reasons for this order. The judgments are affirmed in accordance with Rule 30.25(b) and Rule 84.-16(b).